DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al 4,145,978 (hereinafter Johnson) in view of EP 1 106 753 (hereinafter EP’753) and further in view of RU 36694 U1 (hereinafter RU694).
Re Claim 1. (Currently Amended)
Johnson discloses a securable receptacle (Fig. 1; 12) comprising: a wall (14,16,18,20,22) at least partially surrounding an inner volume of the receptacle; a hinged door (25) coupled to the receptacle; and a lock (71) coupled to and extending through the wall or the hinged door (25), the lock comprising: a locking mechanism (72,78) at least partially disposed within the inner volume of the receptacle (Figs. 2,3,5), the locking mechanism configured to be actuated by a key (conventional cylinder lock actuation through “key entry portion 70” col.4, line 37-38); an external keyway (70) disposed external to the inner volume and aligned with a keyway (70) of the locking mechanism (72).
But Johnson fails to disclose a sacrificial link comprising a plastic coupling (12)  rotationally fixing the external keyway (8) to a metal component of the locking mechanism (4),the sacrificial link configured to fail when a threshold torque is applied at the external keyway. 
EP’753 discloses a well known sacrificial link (12) at least partially coupling the external keyway (9,8) to the locking mechanism (steel alloy, para [0016]; 
Translation: “MIM molding, in a hard metal alloy, but having a shear strength less than that of steel. For example, it is made of steel FNO8 having a resistance Rm greater than 500 MPa,
an elongation greater than 15% and a hardness HV10 of 180.”), the sacrificial link (12) configured to fail when a threshold torque is applied at the external keyway (para [0016]).
Johnson is further silent as to lock materials and fails to teach plastic tabs (12). 
However, RU694 discloses the well known use of both metal (1,3,4; cl. 1) and plastic components in a lock device .
Note the penultimate paragraph of the specification: 
“The protection device of the cylinder mechanism of the lock can be manufactured on standard equipment used for metal processing using traditional technologies and does not cause difficulties in the implementation of the proposed utility model for specialists in the field of technology. In addition to traditional materials, modern composite materials based on carbo and carbon plastics can be used in this device.
It would have been obvious to one of ordinary skill in the art to provide the cylinder lock housing of Johnson with (1) a sacrificial link as taught by EP’753 in order to enhance the security of the lock as is old and well known in the lock art and well desired to provide an attack resistant lock, 
and (2) both metal and plastic components as taught by RU694 to be old and well known given the strength of both materials are ideally suited to enhancing lock security. 
Re Claim 2. (Original)
Johnson as modified by EP’753 and RU694 discloses the securable receptacle of Claim 1, wherein the threshold torque is smaller than a torque required to break or dislodge the locking mechanism (EP’753, para [0016,0021]).
Re Claim 5. (Original)
Johnson as modified by EP’753 and RU694 discloses the securable receptacle of Claim 1, further comprising an external housing (EP’753 - Fig.1-2; 8) at least partially surrounding the external keyway (9) and the sacrificial link (12).
Re Claim 6. (Original)
Johnson as modified by EP’753 discloses the securable receptacle of Claim 1, wherein the locking mechanism remains operable and accessible via the external keyway (9) when the sacrificial link has failed (para [0021]).
Re Claim 7. (Original)
Johnson as modified by EP’753 and RU694 discloses the securable receptacle of Claim 1, wherein the locking mechanism (Johnson 72) comprises a pin tumbler lock (conventional cylinder cam lock).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by EP’753 and RU694 in view of Rubner.
Re Claim 4. (Original)
Johnson as modified by EP’753 and RU694 discloses the securable receptacle of Claim 1, and Rubner teaches further comprising a drain (47,44,46) in fluid communication with the external keyway, the drain configured to accommodate gravity- assisted drainage of fluid from the external keyway.
It would have been obvious to one of ordinary skill in the art to modify the housing and lock structure of Johnson as modified by EP’753 to include well known and advantageous drainage holes as taught by Rubner to enhance the integrity of the lock mechanism.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of EP’753 and RU694 as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art – Specification Paragraph [0003].
Re Claim 8. (Original)
Johnson as modified by EP’753 discloses the securable receptacle of Claim 1, but fails to teach wherein the securable receptacle (12) is a cluster mailbox. However, Applicant’s admitted prior art of paragraph [0003] of the instant specification discloses use of a lock on a mailbox (“Doors, item receptacles, mailboxes, and various other enclosures have long been secured with locks.”). Accordingly, as intended use of the device, it would have been obvious to modify the receptacle of Johnson from a receptacle box (12) to a mailbox wall as an obvious matter of design choice in utilizing a lock mechanism on any desired receptacle that requires locking.

Claim(s) 9-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 106 753 (hereinafter EP’753) in view of RU694.
Re Claim 9. (Currently Amended)
As discussed above with respect to claim 1, EP’753 discloses an attack-resistant lock (Fig.1-2) comprising: a housing (2) comprising an internal section (3) and an external section (2); a locking mechanism (4) disposed at least partially within the internal section (3) of the housing, the locking mechanism comprising a keyway (6) configured to receive a key blade (5) for actuating the locking mechanism; and an external keyway structure (8) disposed within the external section (2) of the housing, the external keyway structure (8) comprising: a scalp (11) covering an externally facing side of the locking mechanism (Fig.1-2); an opening (9) sized and shaped to receive the key blade, the opening aligned with the keyway (6) such that a key blade (5) can be inserted into the keyway through the opening (9); and a sacrificial fixing structure (12) comprising a plastic coupling engaged with a metal component of the locking mechanism, the sacrificial fixing structure (RU694) configured to prevent rotation of the external keyway (8) relative to the locking mechanism (4); wherein the sacrificial fixing structure (12) is further configured to separate from the external keyway structure (8) when a threshold torque is applied at the opening, and wherein the threshold torque is insufficient to dislodge the locking mechanism from the housing (para [0016]).
Re Claim 10. (Original)
EP’753 and RU694 discloses the attack-resistant lock of Claim 9, wherein the sacrificial fixing structure (12) comprises one or more tabs (12) integrally formed with at least a portion of the external keyway structure (8), the one or more tabs disposed within tab openings (7) of the locking mechanism configured to retain the one or more tabs such that the tabs break away from the external keyway structure when the threshold torque is applied at the opening (para [0016]).
Re Claim 11. (Currently Amended)
EP’753 as modified by RU694 discloses the attack-resistant lock of Claim 10, but fail to teach wherein comprises plastic (RU694), 
Re Claim 12. (Original)
EP’753 discloses the attack-resistant lock of Claim 9, wherein separation of the sacrificial structure (12) from the external keyway structure (8) allows the external keyway structure to be rotatable relative to the locking mechanism (4) while being retained within the housing (para [0022]).  
Re Claim 13. (Original) 
EP’753 discloses the attack-resistant lock of Claim 12, wherein the attack-resistant lock remains functional after separation of the sacrificial structure (12).
Re Claim 16. (Original)
EP’753 discloses the attack-resistant lock of Claim 9, wherein the housing comprises an outer scalp (11) coupled to the external section of the housing (2), and wherein the outer scalp (front side of 11) retains the external keyway structure (8) within the housing.
Re Claim 17. (Original)
EP’753 discloses the attack-resistant lock of Claim 9, wherein the housing (2) prevents external access to the keyway (6) other than through the external keyway structure (8).

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’753 in view of RU694 and Rubner.
Re Claim 14. (Original)
As discussed above, EP’753 discloses the attack-resistant lock of Claim 9, further comprising a drain (Rubner 47,44,46).
Re Claim 15. (Original)
As discussed above, EP’753 as modified by Rubner discloses the attack-resistant lock of Claim 14, wherein the drain comprises a first drain opening extending through a bottom portion of the housing (47) and a second drain opening extending through a bottom portion of the external keyway structure (44), the first drain opening and the second drain opening substantially aligned to accommodate drainage of liquid matter from the external keyway structure and the housing.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubner et al US4,006,616 (hereinafter Rubner) in view of RU694 and EP949.
Re Claim 18. (Currently Amended)
Rubner discloses a weather-resistant lock (Fig.1) comprising: a locking mechanism (12) comprising a keyway (17) configured to receive a key blade (16) for actuating the locking mechanism; and a housing (11/47) at least partially surrounding the locking mechanism (12), the housing comprising: an internal section (at 47) retaining the locking mechanism (12) and configured to be disposed in an interior volume of a receptacle (upright supporting wall 50; Fig.1, col.5, lines 4-10) when the weather-resistant lock is in an installed configuration; and an external section (at 11) configured to be disposed outside the interior volume, the external section (11) comprising a drain opening (47 / 44,46;  Figs. 1,7); wherein, in the installed configuration, the drain opening is disposed at a lower height relative to the locking mechanism (12, Fig. 1,7) to facilitate drainage of liquid matter from the housing (col. 4, lines 58-66), however, Rubner fails to disclose the newly amended limitation and to prevent the liquid matter from entering the interior volume of the receptacle ; and wherein the external section is rotationally fixed relative to the locking mechanism by a plastic coupling engaged with a metal component of the locking mechanism RU694, the plastic coupling configured to separate from the external section when a threshold torque is applied at the external section.
The EP949 reference clearly teaches the well known use of drains or drainage apertures (92,93) on an exterior lock housing (38,39). It would have been obvious to one of ordinary skill in the art to provide the external housing of Rubner with drain apertures as taught by EP’949 as an obvious duplication of parts, adding to the drains of Rubner with additional external drains to pass water out of all parts of the lock.
Re Claim 19. (Original)
Rubner (as modified by EP’949) discloses the weather-resistant lock of Claim 18, further comprising an external keyway structure (18/19) retained within the external section of the housing (11), the external keyway structure (18/19) comprising an external keyway drain opening (44) aligned with the drain opening (47) of the external section to facilitate drainage of liquid matter from the external keyway structure.
Re Claim 20. (Original)
Rubner (as modified by EP’949) discloses the weather-resistant lock of Claim 18, further comprising a keyway flap (24) pivotable between an open position and a closed position blocking ingress of foreign matter into the keyway, wherein the keyway flap is biased (torsion spring 29; Figs. 1,5,6) in the closed position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the rejections of claims 1, 2, 4-20 have been modified to include the RU694 reference which clearly teaches the use of both metal and plastics in a lock device, thus no longer relying on Official Notice alone. 
Claims 1, 2, 4-20 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675